Citation Nr: 0945657	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1969.  The Veteran was awarded the National Defense Service 
Medal, Vietnam Service Medal, and Armed Forces Expeditionary 
Medal. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which denied service connection for pulmonary 
fibrosis.  

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.


FINDING OF FACT

Pulmonary fibrosis was not present in service and competent 
evidence of a nexus between pulmonary fibrosis and active 
military service is not of record.


CONCLUSION OF LAW

Pulmonary fibrosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Regarding herbicide exposure, presumptive service connection 
on the basis of herbicide exposure is provided for specified 
diseases manifested to a degree of 10 percent within a 
specified period in a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain specified diseases 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that his pulmonary fibrosis is related to 
service.  The Veteran stated that his pulmonary fibrosis 
could have come from flare dust, fungus, and environmental 
exposures while in Vietnam.  See VA Form 9, received in 
October 2008.  He also contends that his pulmonary fibrosis 
is caused by Agent Orange, according to the October 2009 
hearing transcript.

The service personnel records show that the Veteran served in 
Vietnam from December 1967 to January 1968.  The Veteran 
served in Vietnam during the applicable time period as set 
forth in 38 U.S.C.A. § 1116, and is therefore presumed to 
have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  However, pulmonary fibrosis is not 
one of the enumerated disabilities listed under 38 C.F.R. 
§ 3.309(e).

In that regard, the Board notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and pulmonary fibrosis.  Thus, the 
Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

After careful review of the evidence, the Board finds that 
pulmonary fibrosis did not begin in or is in any way related 
to service.  In fact, a report of chest x-ray performed in 
December 1968 notes hilar markings prominent, apices clear, 
and within normal limits.  According to the January 1969 
Report of Medical History, the Veteran denied having any 
shortness of breath, pain or pressure in chest, or chronic 
cough.  It is acknowledged that in July 1967, service 
treatment records note the Veteran complained of chest pains 
and was noted as having a bad chest cold.  However, no in-
service pulmonary diagnosis was noted to be chronic.  A 
January 1969 separation examination performed reflects that 
the Veteran's lungs were clinically evaluated as normal.  

There is no medical evidence of a diagnosis of pulmonary 
fibrosis or any chronic pulmonary disorder during service or 
for many years thereafter.  The earliest post-service medical 
evidence of pulmonary fibrosis include complaints of cough 
noted in VA treatment reports in January 2007.  Subsequently, 
in February 2007, private chest x-ray and chest computed 
tomography (CT) scan  report findings of pulmonary fibrosis.  
No opinion was entered as to if there was a relationship 
between the diagnosed pulmonary fibrosis and service.  Other 
VA and private treatment reports note the Veteran's diagnosis 
of pulmonary fibrosis beginning in 2007.  The Board notes 
that the February 2007 CT scan included findings of 
calcifications which were noted to likely represent a 
manifestation of old granulomatous disease, however, none of 
the post service evidence contains an opinion linking his 
pulmonary fibrosis to service.  

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, such is not demonstrated in this case.  Although, 
during the 2009 Board hearing, the Veteran reported 
experiencing a cough seven or eight years ago, there is no 
competent diagnosis of pulmonary fibrosis until 2007, almost 
40 years after service.  Therefore, in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the initial demonstration of pulmonary fibrosis 
almost 4 decades after the Veteran's discharge from service, 
to be too remote from service to be reasonably related to it. 

A significant lapse in time between service and post-service 
medical treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the service 
treatment records, lapse in time, and other evidence of 
record, factor against the Veteran's claim.  In fact, the 
Veteran has not submitted or identified any competent medical 
opinion regarding an etiological relationship to service that 
supports his claim.  

In support of his claim, the appellant submitted a newsletter 
article discussing the causes of pulmonary fibrosis.  The 
article notes that fibrosis or scarring can sometimes be 
linked to particular causes such as prolonged exposure to 
occupational or environmental contaminants or dusts, 
including asbestos, silica, beryllium, and hard metal dusts 
or organic dusts.  This article is not probative evidence as 
it does not specifically relate to the Veteran's particular 
case and in particular does not contain any analysis 
regarding the Veteran's alleged exposure to Agent Orange and 
the possible relationship to his disorder.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) (2009) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

The Board notes that the most common disease resulting from 
exposure to asbestos is interstitial pulmonary fibrosis 
(asbestosis).  See M21-1, Part VI, 7.21(a)(1).  The Veteran 
has not contended and the evidence does not show that he was 
exposed to asbestos in service.  Occupations involving 
asbestos exposure include mining and milling, shipyard and 
insulation work, demolition of old buildings, construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, etc.  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers. See M21- 1, Part VI, 7.21.  According to 
the Veteran's DD Form 214, his military occupation specialty 
was light weapons infantryman.  

The Veteran's appellate assertions have been considered, and 
it is acknowledged that the Veteran is competent to report 
that on which he has personal knowledge, i.e., what comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is a layperson, and as a 
layperson, he does not have the expertise to render a medical 
diagnosis or an opinion regarding the etiology of a disease 
or disorder.  The Veteran is not competent to etiologically 
relate his pulmonary fibrosis to any in-service event, 
encounter, or exposure.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike Barr or Jandreau, in this case, lay testimony is not 
competent to relate the Veteran's pulmonary fibrosis to 
active service.  Thus, the Board finds that the lay 
statements are of limited or no probative value.  Absent 
competent evidence of a medical nexus between the Veteran's 
pulmonary fibrosis and active service, service connection 
must be denied.

In summary, there is no evidence of pulmonary fibrosis, until 
many years post-service and no competent opinion that 
establishes a nexus between a current pulmonary disorder and 
service.  As more fully explained below, the Board has 
concluded that obtaining a VA examination is not necessary to 
decide this claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for pulmonary fibrosis.  Thus, the benefit 
of the doubt doctrine does not apply to the instant case and 
the claim is denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed.  Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 
2008, before the original adjudication of the claim.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The March 
2008 VCAA notice letter also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, in this case, as service connection is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  Private 
and VA treatment records dated from November 2006 to December 
2007 were obtained and associated with the claims folder.  
There is no identified relevant evidence that has not been 
accounted for.  

A VA examination was not provided in conjunction with the 
Veteran's pulmonary fibrosis claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2009).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, the evidence fails to create an 
etiological nexus between the Veteran's pulmonary fibrosis 
and service.  As discussed above, the first complaint in the 
record of hearing loss or tinnitus problems after service was 
in 2005, which is almost 40 years after the Veteran's 
discharge from service.  This weighs against a finding that 
the post service disability "may be" associated with 
service.  

In addition,  the Veteran submitted a newsletter article in 
support of his claim. As noted above, with regard to medical 
article evidence, the United States Court of Appeals for 
Veterans Claims (Court) has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  Here, the Board finds the 
article which has been submitted by the appellant to be so 
general and speculative in nature as to not constitute 
competent, probative evidence as to the etiology of the 
Veteran's pulmonary fibrosis.  Consequently, the Board finds 
that such evidence does not satisfy even the low threshold of 
McLendon.  Accordingly, an examination at this time is not 
necessary.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claims.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to service connection for pulmonary fibrosis, to 
include as due to exposure to Agent Orange, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


